PROMISSORY NOTE


$450,000.00
June 29, 2007



FOR VALUE RECEIVED, the undersigned, KARAT PLATINUM LLC, (the “Maker”), promises
to pay to SENTRA CONSULTING CORP., (the “Payee”), on or before September 26,
2007 (the “Payment Date”) the principal sum of Four Hundred and Fifty Thousand
and 00/100 ($450,000.00) Dollars (the “Principal Amount”) and all interest
accrued thereon as provided herein.


Interest shall accrue on the unpaid balance of the Principal Amount at a rate of
one and one-half percent (1.5%) per month (the “Interest Rate”). All interest
payable hereunder shall be computed on the basis of actual days elapsed and
shall be due and payable on the Payment Date.


Maker shall have the right to prepay all or any portion of the Outstanding
Principal Amount and accrued interest thereon at any time without penalty or
premium. All payments hereunder when paid shall be applied first to the payment
of all accrued interest and the balance shall be applied to principal.


Notwithstanding any provision contained herein, the total liability of Maker for
payment of interest pursuant hereto, including late charges, shall not exceed
the maximum amount of such interest permitted by law to be charged, collected,
or received from Maker, and if any payments by Maker include interest in excess
of such a maximum amount, Payee shall apply such excess to the reduction of the
unpaid principal amount due pursuant hereto, or if none is due, such excess
shall be refunded.


Upon the occurrence and continuance of an Event of Default (hereafter defined)
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body), interest shall accrue on the unpaid
balance of the Principal Amount at a rate of two percent (2%) per month (the
“Default Interest Rate”).


1.     Events of Default. In case one or more of the following events (each, an
“Event of Default”) (whatever the reason for such Event of Default and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body) shall have occurred and
be continuing:


a. Default in the payment, when due or declared due, of any principal or
interest payments hereunder.


b. Maker makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent, acquiescence or action, a trustee,
receiver or other custodian is appointed for Maker; or for a substantial part of
the property of Maker; or any bankruptcy, reorganization, debt arrangement or
other proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is authorized or instituted by, or instituted against,
Maker; or any warrant of attachment or similar legal process is issued against
any substantial part of the property of Maker.



--------------------------------------------------------------------------------


c. Any representation or warranty made by Maker under this Note shall be untrue
or misleading in any material respect when made.


d. Maker shall have breached any of its covenants and agreements hereunder.


 
then, in each case where an Event of Default occurs, the Payee, by notice in
writing to Maker shall inform Maker of such Event of Default and if such default
is not cured within forty-five (45) days from the date such notice is received
by Maker, then Payee, may, at its option, declare the outstanding Principal
Amount to be due and payable immediately, and upon any such declaration the same
shall become immediately due and payable.
 
2.     General.


a. This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Maker and Payee.


b. All notices, requests, claims, demands and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
if delivered in person, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):



(a)  
If to the Maker:

   

 
Karat Platinum LLC
15 Hoover Street
Inwood, New York 11096
Attention: Chief Executive Officer

   

 
With copies to:

   

 
Horowitz & Riser
30 Broad Street
New York, NY 1004
Attention: Sam Riser, Esq.

   

 
 
2

--------------------------------------------------------------------------------


 

(b)  
If to Payee:

   

 
Sentra Consulting Corp.
466 Central Avenue, 2nd Floor
Cedarhurst, New York 11516
Attention: Chief Executive Officer

   

 
With copies to:

   

 
David Lubin & Associates, PLLC
26 East Hawthorne Avenue
Valley Stream, NY 11580
Attn: David Lubin, Esq.

 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by overnight courier to the address as provided in
this Section, be deemed given on the earlier of the first business day following
the date sent by such overnight courier or upon receipt or (iii) if delivered by
mail in the manner described above to the address provided in this Section, be
deemed given on the earlier of the third business day following mailing or upon
receipt.


c. This Note is to be governed by and construed in accordance with the laws of
the State of New York. In any action brought under or arising out of this Note,
the Maker hereby consents to the in personam jurisdiction of any state or
federal court sitting in New York, New York, waives any claim or defense that
such forum is not convenient or proper, and consents to service of process by
any means authorized by New York law.


d.  Maker hereby waives presentment, demand for payment, protest, and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note and authorizes Payee, without notice or further
consent, to grant extensions of time in the payment of any monies under this
Note, and to waive compliance of any provision of this Note.


e. In the event of a default in the payment of this Note, Maker shall pay
Payee's reasonable costs and expenses of collection, including attorneys’ fees
and costs.
 
 
3

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has duly executed this Note on the date
first set forth above.




KARAT PLATIINUM LLC




By: /s/ David Neuberg       
Name:  David Neuberg
Title:    Member
 
 
 
4

--------------------------------------------------------------------------------

